DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on September 15, 2022, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-5, 7-11, 13, and 15-17 are pending.
Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive. With respect to applicant’s argument that “White, in its entirety. does not disclose that the matrix material has thickness in a range of 5 micrometer to 20 micrometer”, it is submitted that a specific example in the prior art within a claimed range anticipates the claimed range. See MPEP § 2131.03. For his Example 1, White discloses that “[t]he thickness of this adhesive material at the extremal surfaces is about 8 µm”.  See col. 8, lines 14-15 of White.  For his Example 2, White discloses that “[t]he thickness of this adhesive material at the extremal surfaces is about 10 µm”.  See col. 8, lines 34-35 of White. Both the 8 µm and 10 µm thicknesses disclosed by White are within the claimed range of “5 microns to 20 microns” and, therefore, anticipate the claimed range. With respect to applicant’s additional arguments regarding White, the limitations of the dependent claims are still considered to be anticipated by White for the reasons set forth below. 
With respect to applicant’s argument that “Ishikawa, in its entirety. does not disclose that the matrix material has thickness in a range of 5 micrometer to 20 micrometer”, it is submitted that a specific example in the prior art within a claimed range anticipates the claimed range. See MPEP § 2131.03. In his TABLE 4, Ishikawa discloses a sheath thickness t of 20, 15, 10, and/or 5 µm which each correspond to the claimed matrix material thickness.  All of the aforementioned sheath thicknesses disclosed by Ishikawa are within the claimed range of “5 microns to 20 microns” and, therefore, anticipate the claimed range.  For applicant’s convenience, TABLE 4 of Ishikawa is reproduced below and the sheath thickness corresponding to the claimed matrix material thickness has been enclosed in an oval mark. 

    PNG
    media_image1.png
    562
    700
    media_image1.png
    Greyscale

With respect to applicant’s additional arguments regarding Ishikawa, the limitations of the dependent claims are still considered to be anticipated by Ishikawa for the reasons set forth below.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-5, 7-11, 13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Patent No. 9,046,670 to White (hereinafter “White”).  White was applied in a prior Office action.
In re claim 1, White discloses a method of manufacturing an optical fibre ribbon, see FIG. 2, comprising: 
applying a matrix material (204) along a longitudinal length of a plurality of optical fibres (201), wherein the matrix material (204) is applied throughout circumference of each of the plurality of optical fibres (201) in a corrugated shape, wherein the matrix material (204) has thickness in a range of less than 10 microns.  For his Example 1, White discloses that “[t]he thickness of this adhesive material at the extremal surfaces is about 8 µm”.  See col. 8, lines 14-15 of White.  For his Example 2, White discloses that “[t]he thickness of this adhesive material at the extremal surfaces is about 10 µm”.  See col. 8, lines 34-35 of White. Both the 8 µm and 10 µm thicknesses disclosed by White are within the claimed range of “5 microns to 20 microns” and, therefore, anticipate the claimed range. See columns 5-7 of White for further details. 

In re claim 2, each of the plurality of optical fibres (201) has a core diameter of less than 250 microns.

In re claim 3, the optical fibre ribbon of Example 1 of White has a height equal to 266 microns which equals the fiber outer diameter of 250 microns + twice the thickness of the adhesive material (8 microns).

In re claim 4, as seen in FIG. 2, the plurality of optical fibres (201) touch each other, wherein each of the plurality of optical fibres (201) comprises a first point of overlapping and a second point of overlapping of matrix material (204), wherein the first point of overlapping and the second point of overlapping of matrix material (204) inherently makes an angle (φ) with a horizontal axis (x) from centre of each of the plurality of optical fibres (201), wherein the angle (φ) inherently has value in range of 15 degrees to 35 degrees because the angle θh shown in FIG. 2 has a value of about 5 to 30 degrees, wherein value of the angle (φ) depends on thickness of the matrix material (204), wherein the thickness of matrix material (204) applied in between the overlapping sections of the plurality of optical fibres (201) is different than the given range of thickness (less than 10 microns) of the matrix material (204) as seen in FIG. 2.

In re claim 5, the matrix material (204) has a shape similar to a shape of the plurality of optical fibres (201).

In re claim 7, the matrix material (204) is an adhesive material.

In re claim 8, the matrix material (204) is made up of UV-acrylate resin material.

In re claim 9, as mentioned in col. 7, lines 17-20 of White, “[e]mbodiments of the present disclosure include an optical fiber ribbon where the diameter of each of the optical cores is about 8 to 250 µm. In another embodiment, the optical fiber ribbon comprises about 2 to 24 polymer optical fibers”.  Thus, an optical fibre ribbon having a width of 2.5 millimetre-3.2 millimetre corresponding to 12 optical fibres is inherently within the scope of White’s disclosure because White discloses a range of “2 to 24 polymer optical fibers” with each optical fibre having a diameter with a range of “8 to 250 µm”.  Alternatively, it would have been obvious to select a desired number of optical fibers and a desired fiber diameter to obtain the invention of claim 9 using the aforementioned ranges disclosed by White. 

In re claim 10, White discloses a method of manufacturing an optical fibre ribbon see FIG. 2,  comprising: 
applying a matrix material (204) along a longitudinal length of a plurality of optical fibres (201), wherein the matrix material (204) is applied throughout circumference of each of the plurality of optical fibres (201) in a corrugated shape, wherein the optical fibre ribbon of Example 1 of White has a height equal to about 266 microns which equals the fiber outer diameter of 250 microns + twice the thickness of the adhesive material (8 microns).  For his Example 1, White discloses that “[t]he thickness of this adhesive material at the extremal surfaces is about 8 µm”.  See col. 8, lines 14-15 of White.  For his Example 2, White discloses that “[t]he thickness of this adhesive material at the extremal surfaces is about 10 µm”.  See col. 8, lines 34-35 of White. Both the 8 µm and 10 µm thicknesses disclosed by White are within the claimed range of “the matrix material has a thickness in a range of about 5 microns to 20 microns” and, therefore, anticipate the claimed range. See columns 5-7 of White for further details.

In re claim 11, each of the plurality of optical fibres (201) has a core diameter of less than 250 microns.

In re claim 13, the matrix material (204) has a shape similar to a shape of the plurality of optical fibres (201) as seen in FIG. 2.

In re claim 15, the matrix material (204) is an adhesive material.

In r claim 16, the matrix material (204) is made up of UV-acrylate resin material.

In re claim 17, as mentioned in col. 7, lines 17-20 of White, “[e]mbodiments of the present disclosure include an optical fiber ribbon where the diameter of each of the optical cores is about 8 to 250 µm. In another embodiment, the optical fiber ribbon comprises about 2 to 24 polymer optical fibers”.  Thus, an optical fibre ribbon having a width of 2.5 millimetre-3.2 millimetre corresponding to 12 optical fibres is inherently within the scope of White’s disclosure because White discloses a range of “2 to 24 polymer optical fibers” with each optical fibre having a diameter with a range of “8 to 250 µm”.  Alternatively, it would have been obvious to select a desired number of optical fibers and a desired fiber diameter to obtain the invention of claim 9 using the aforementioned ranges disclosed by White. 

Claim(s) 1-5, 7, 8, 10, 11, 13, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Patent No. 7,151,879 to Ishikawa (hereinafter “Ishikawa”). Ishikawa was applied in prior Office action.
The limitations of claims 1-5, 7, 10, 11, 13, and 15 are mentioned in column 22, line 29 to col. 24, line 7 and column 26, line 38 to col. 28, line 59 of Ishikawa. In his TABLE 4, Ishikawa discloses a sheath thickness t of 20, 15, 10, and/or 5 µm which each correspond to the claimed matrix material thickness.  All of the aforementioned sheath thicknesses disclosed by Ishikawa are within the claimed range of “5 microns to 20 microns” and, therefore, anticipate the claimed range. The limitations of claims 8 and 16 are mentioned in col. 19, lines 3-34 of Ishikawa. 

Claims 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as applied to claim 1 or 10 above.
In re claims 9 and 17, Ishikawa only differs in that he does not expressly mention that his optical fibre ribbon has width of 2.5 millimetre-3.2 millimetre corresponding to 12 optical fibres, wherein each optical fibre has diameter of about 200 micron. As mentioned at col. 3, lines 39 of Ishikawa, however, 12-fibered optical fiber ribbons were known in the art. Thus, it would have been obvious to use a standard fiber count of 12 optical fibers in the fibre ribbon of Ishikawa. As further mentioned at col. 15, lines 36-41 of Ishikawa, adjusting a cross-sectional area, i.e., diameter, of the optical fiber can decrease PMD. Thus, it would have also been obvious to use optical fibers with a diameter of about 200 microns in Ishikawa’s fiber ribbon in order to achieve an appropriate PMD. Since 12 optical fibers multiplied by a diameter of 200 microns equals a width of 2.4 millimeters and the matrix material (112) of Ishikawa has a thickness of between 5-20 microns, a fiber ribbon width of  2.5 millimeters would have been easily achieved by simply adjusting the fiber count and the fiber diameter of Ishikawa, for the reasons already mentioned, thereby obtaining the invention specified by claims 9 and 17. Therefore, it would have been obvious to one of ordinary skill in the art to obtain the invention specified by claims 9 and 17 in view of Ishikawa.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
September 28, 2022